 

Exhibit 10

 

[g64181kaimage002.jpg]

 

[g64181kaimage004.jpg]

 

NEW PLAN PROVISIONS BASED ON LEGISLATIVE CHANGES EFFECTIVE JANUARY 1, 2005

 

Eligibility

o

Executive Officers and Key Employees

 

 

 

Deferral Options

o

Up to 90% of Salary; Minimum of 5%

o

Up to 100% of Bonus; Minimum of 5%

 

 

 

Election to Defer

o

Salary: December of prior Year

o

Bonus: Before March 31st for Accrual Period Ending September 30th

 

 

 

Investment
Option

o

Fixed Rate of Interest based on Federal Rate set by Secretary of the Treasury

o

Current Rate as of January 1, 2005: 4.25%. Rate may change on July 1, 2005.

 

 

 

Distribution
Options

o

The Plan now offers an In-Service Distribution Option Account, as well as the
Retirement Distribution Account

o

Each year, you may allocate new deferrals between the In-Service and Retirement
Distribution options

 

 

 

In-Service
Distribution
Option

o

The earliest you can receive your first In-Service Distribution is 5 years after
the year of your deferral. You are eligible to receive your first distribution
in 2011 if you choose this option.

o

You may select a lump sum payment, or annual installments up to 5 years

o

You may re-defer a scheduled In-Service Distribution if you elect to do so at
least 12 months prior to the scheduled payout day and you re-defer for a minimum
of 5 years

 

 

 

Retirement
Distribution
Option

o

You may elect to have your benefit paid in a lump sum, or in annual installments
of 5, 10, 15, or 20 years

o

If your balance is $50,000 or less, you will automatically be paid in a lump
sum, regardless of your prior election

 

 

 

Termination of
Employment

o

If you terminate prior to retirement, you will be paid under the manor you
elected as your Retirement Distribution Option

o

If you did not make a Retirement Distribution Option election, or if your
balance is $50,000 or less, you will be paid in a lump sum

 

 

 

Death Benefit

o

Pre-Retirement: Your beneficiary will be paid under the same manor as you
elected for your Retirement Distribution Option. If you did not make an
election, or if your account balance is $50,000 or less, your beneficiary will
be paid in a lump sum.

o

Post-Retirement: Your unpaid benefits will continue to be paid to your
beneficiary

 

 

 

Disability

o

You may file a claim for payment if you meet the definition of disability as
established under Section 409A.

 

 

 

Hardship

o

You may file a claim for payment if you meet the definition of “unforeseeable
financial emergency” as established under Section 409A.

 

--------------------------------------------------------------------------------